Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered July 15, 1992, convicting him of kidnapping in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contentions that his waiver of his right to counsel was not knowingly and voluntarily made (see, People v Tineo, 144 AD2d 507), and that his confession was improperly induced by the interrogating officer’s statements (see, People v Jackson, 143 AD2d 471; People v Torres, 182 AD2d 587). Rosenblatt, J. P., Miller, Lawrence and Pizzuto, JJ., concur.